Burling, J.
(concurring). Originally the commencement of the action preceded the taking. How, in certain instances by statute, the taking may precede the commencement of the condemnation proceedings. Since the question of the measuring point for compensation in such instances is not necessary to the present disposition, I would defer any intimation thereon until it is reached.
Legislative clarification may be desirable to obviate constructional difficulties. Since I am satisfied that the respondents must prevail on the contention that the plaintiff did not establish a taking prior to January 3, 1956, the date when condemnation proceedings were commenced, I concur in that portion of the majority opinion which disposes of that question and vote to affirm.
For affirmance—Chief Justice Weintraub, and Justices Wacheneeld, Burling, Jacobs, Francis and Proctor—6.
For reversal—Justice Heher—1.